DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 25 August 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “[t]he non-transitory computer readable medium of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claim 15 is interpreted as:
15. (currently amended) The non-transitory computer readable medium of claim [[8]] 12, further comprising: 
handling, at a hypervisor in the source host managing the VM, a trace fire in response to guest software in the VM writing to a memory page of the memory; 
wherein each of the plurality of virtual CPUs is configured to support a plurality of page granularities, wherein the VM migration software installs the write traces at a first granularity of the plurality of granularities, and wherein the hypervisor handles the trace fire at a second granularity of the plurality of granularities different than the first granularity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 7, 11-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicron et al. (US 10,592,271) and further in view of Garthwaite et al. (US 2014/0164723).

Regarding claim 1, Sicron et al. teaches: A method of migrating a virtual machine (VM) from a source host to a destination host in a virtualized computing system, the VM having a plurality of virtual central processing units (CPUs), the method comprising: 
copying, by VM migration software executing in the source host and the destination host, memory of the VM from the source host to the destination host (col. 6:57-59, “VMM 110 uses the list of dirty pages to copy pages from a source machine to a destination machine during migration”) by installing, at the source host, write traces spanning all of the memory (col. 6:48-51, “To start tracking write operations, VMM 110 sends a track command 156 to the PF driver 112. The PF driver 112 instructs the adapter 122 to start tracking writes to VM memory 142A”) and then copying the memory from the source host to the destination host over a plurality of iterations (col. 1:53-57, “the VMM has to send a VM-memory snapshot of the source VM to the destination machine when the migration process starts, without quiescing the source VM, and later sending only contents of dirty pages to the destination machine”, sending the snapshot corresponds to a first iteration and sending the dirty pages corresponds to a second iteration); and 
performing switch-over, by the VM migration software, to quiesce the VM in the source host and resume the VM in the destination host (col. 7:10-15, “To stop writes to VM memory 142, the VMM 110 sends a “quiesce” command 160 to the PF driver 112. The quiesce command 160 is then sent to the adapter 122 by the PF driver 112”).
Sicron et al. does not teach, however, Garthwaite et al. teaches: wherein the step of installing the write traces is executed by the VM migration software using less than all the plurality of virtual CPUs (¶ 27, “Before the VM state is written out to the checkpoint file, the VM state is quiesced (step 402). This means all vCPUs are stopped and all pending IOs are allowed to complete. Then, at step 403 … write traces are installed”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of wherein the step of installing the write traces is executed by the VM migration software using less than all the plurality of virtual CPUs, as taught by Garthwaite et al., in the same way to the installation of write traces, as taught by Sicron et al.. Both inventions are in the field of tracking dirty memory pages, and combining them would have predictably provided “a checkpoint process [that] may be carried out in a manner that allows the VM state to be saved or restored ‘lazily’”, as indicated by Garthwaite et al. (¶ 2).

Regarding claim 5, Sicron et al. teaches: the step of copying the memory from the source host to the destination host over the plurality of iterations includes re-installing, during each of the plurality of iterations, at least one write trace  (col. 6:48-51, “To start tracking write operations, VMM 110 sends a track command 156 to the PF driver 112. The PF driver 112 instructs the adapter 122 to start tracking writes to VM memory 142A”; a person having ordinary skill would have found it obvious to repeat the tracking write operations step after the VM has been migrated).

Regarding claim 7, Sicron et al. teaches: tracking, by the VM migration software, dirty pages in a tracking bitmap (col. 6:50-53, “The adapter 122 initializes the dirty page list 152 at host memory 105 to track VM memory 142A pages that are modified by the adapter 122”; the dirty page list corresponds to the bitmap); 
walking the tracking bitmap at the source host, by the VM migration software during the switch-over, to identify page numbers of modified pages (col. 6:59-61, “The adapter 122 provides the list of dirty pages 152. After the dirty page list 152 is provided, a new list is started”); and 
transmitting, by the VM migration software from the source host to the destination host, the page numbers (col. 6:62-66, “A pointer indicates to a last dirty page that has been reported and next time, a report is provided from the pointer to the last dirty page. In one aspect, VMM 110 may send multiple query commands 158 during the migration process”).

Regarding claim 11, Sicron et al. teaches: the VM includes guest software executing therein, and wherein the guest software executes on at least one of the plurality of virtual CPUs in parallel to the step of copying (col. 1:53-60, “This is because the VMM has to send a VM-memory snapshot of the source VM to the destination machine when the migration process starts, without quiescing the source VM, and later sending only contents of dirty pages to the destination machine. This reduces VM downtime due to the migration process”).

Claim(s) 12 and 16 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2, 6, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicron et al. and Garthwaite et al., as applied above, and further in view of Lv et al. (US 2019/0034346).

Regarding claim 2, Sicron et al. and Garthwaite et al. do not teach, however, Lv et al. teaches: the step of installing the write traces (¶ 5, “a computing system may include one or more processors and one or more memories configured to perform operations that may include but are not limited to determining a number of dirty pages capable of being generated per process on a backing device”) is executed by the VM migration software using only one of the plurality of virtual CPUs (¶ 28, “In many implementations, a computing device may be any device capable of performing operations, such as a dedicated processor, a portion of a processor, a virtual processor, a portion of a virtual processor, portion of a virtual device, or a virtual device”, a dedicated virtual processor corresponds to using only one of the virtual CPUs).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the step of installing the write traces is executed by the VM migration software using only one of the plurality of virtual CPUs, as taught by Lv et al., in the same way to the installing the write traces, as taught by Sicron et al. and Garthwaite et al.. Both inventions are in the field of monitoring memory pages, and combining them would have predictably resulted in “writing dirty pages back to persistent storage, allowing those pages to be reclaimed for other uses”, as indicated by Lv et al. (¶ 2).

Regarding claim 6, Sicron et al. and Garthwaite et al. do not teach, however, Lv et al. teaches: the step of re-installing, during each of the plurality of iterations, the at least one write trace is executed by the VM migration software using only one of the plurality of virtual CPUs (¶ 5, “a computing system may include one or more processors and one or more memories configured to perform operations that may include but are not limited to determining a number of dirty pages capable of being generated per process on a backing device”; ¶ 28, “In many implementations, a computing device may be any device capable of performing operations, such as a dedicated processor, a portion of a processor, a virtual processor, a portion of a virtual processor, portion of a virtual device, or a virtual device”, a dedicated virtual processor corresponds to using only one of the virtual CPUs).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the step of re-installing, during each of the plurality of iterations, the at least one write trace is executed by the VM migration software using only one of the plurality of virtual CPUs, as taught by Lv et al., in the same way to the installing the write traces, as taught by Sicron et al. and Garthwaite et al.. Both inventions are in the field of monitoring memory pages, and combining them would have predictably resulted in “writing dirty pages back to persistent storage, allowing those pages to be reclaimed for other uses”, as indicated by Lv et al. (¶ 2).

Claim(s) 13 and 17 correspond(s) to claim(s) 2, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 3, 8-9, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicron et al. and Garthwaite et al., as applied above, and further in view of Boettcher et al. (US 2021/0232511).

Regarding claim 3, Sicron et al. and Garthwaite et al. do not teach, however, Boettcher et al. teaches: each of the plurality of virtual CPUs is configured to support a plurality of page granularities, and wherein the VM migration software installs the write traces on large pages of the memory having granularity larger than a smallest granularity of the plurality of page granularities (¶ 31, “A TLB may track address regions at relatively large granularities, such as the page granularity with which the page table structures are defined in memory, and so this may make tracking the capability-written indicators more efficient than alternative cache structures which may track addresses at a more fine-grained granularity”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of each of the plurality of virtual CPUs is configured to support a plurality of page granularities, and wherein the VM migration software installs the write traces on large pages of the memory having granularity larger than a smallest granularity of the plurality of page granularities, as taught by Boettcher et al., in the same way to the installing the write traces, as taught by Sicron et al. and Garthwaite et al.. Both inventions are in the field of monitoring memory pages, and combining them would have predictably resulted in a system that “provides some hardware-based enforcement of protections against malicious use of pointers which could otherwise be used to mount an attack on vulnerable software”, as indicated by Boettcher et al. (¶ 19).

Regarding claim 8, Sicron et al. teaches: handling, at a hypervisor in the source host managing the VM, a trace fire in response to guest software in the VM writing to a memory page of the memory (col. 7:13-17, “In response, the adapter 122 stops writing to the VM memory 142A and also stops tracking at a source VM (e.g. 104A)”).
Sicron et al. and Garthwaite et al. do not teach, however, Boettcher et al. teaches: each of the plurality of virtual CPUs is configured to support a plurality of page granularities, wherein the VM migration software installs the write traces at a first granularity of the plurality of granularities, and wherein the hypervisor handles the trace fire at a second granularity of the plurality of granularities different than the first granularity (¶ 31, “For example the cache structure may comprise a translation lookaside buffer (TLB). A TLB may track address regions at relatively large granularities, such as the page granularity with which the page table structures are defined in memory, and so this may make tracking the capability-written indicators more efficient than alternative cache structures which may track addresses at a more fine-grained granularity”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of each of the plurality of virtual CPUs is configured to support a plurality of page granularities, wherein the VM migration software installs the write traces at a first granularity of the plurality of granularities, and wherein the hypervisor handles the trace fire at a second granularity of the plurality of granularities different than the first granularity, as taught by Boettcher et al., in the same way to the method, as taught by Sicron et al. and Garthwaite et al.. Both inventions are in the field of monitoring memory pages, and combining them would have predictably resulted in a system that “provides some hardware-based enforcement of protections against malicious use of pointers which could otherwise be used to mount an attack on vulnerable software”, as indicated by Boettcher et al. (¶ 19).

Regarding claim 9, Sicron et al. teaches: handling, at the hypervisor, at least one additional trace fire; and notifying, by the hypervisor, the VM migration software of a batch of trace fires including the trace fire and the at least one additional trace fire (col. 8:20-25, “The tracking process ends in block B212, when a quiesce command is issued by the PF driver 112 to the VF driver 106A that sends the command to the adapter 122 to end the tracking process and stop writes to VM memory 142A”).

Claim(s) 14-15, 18, and 20 correspond(s) to claim(s) {}, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicron et al. and Garthwaite et al., as applied above, and further in view of Cohen (US 2005/0114607).

Regarding claim 4, Sicron et al. and Garthwaite et al. do not teach, however, Cohen teaches: the step of installing the write traces comprises requesting each of the plurality of virtual CPUs to lazily flush an associated translation lookaside buffer (TLB) (¶ 19, “The present invention provides a mechanism for a lazy TLB flush, that allows a flush of a TLB to be delayed until the flush is needed”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the step of installing the write traces comprises requesting each of the plurality of virtual CPUs to lazily flush an associated translation lookaside buffer (TLB), as taught by Cohen, in the same way to the installing the write traces, as taught by Sicron et al. and Garthwaite et al.. Both inventions are in the field of managing memory pages, and combining them would have predictably resulted in a system that “flushing of address translation caches”, as indicated by Cohen (¶ 1).

Claim(s) 19 correspond(s) to claim(s) 4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicron et al. and Garthwaite et al., as applied above, and further in view of Doshi et al. (US 2019/0034340).

Regarding claim 10, Sicron et al. and Garthwaite et al. do not teach, however, Doshi et al. teaches: each of the plurality of virtual CPUs is configured to support a plurality of page granularities, and wherein the method comprises: selecting a first granularity of the plurality of page granularities dynamically during run- time; wherein the write traces are installed at the first granularity (¶ 23, “Some embodiments may advantageously provide efficient use of huge NVM pages with adaptive granularity write tracking technology”; ¶ 29, “The granularity may be adaptive because the memory controller and/or the software creating the rangemap 41 may select a granularity which is well-suited to the software and/or the page sizes utilized over the range of addresses covered by the rangemap 41. The memory controller may manage multiple such rangemaps having a variety of granularities”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of each of the plurality of virtual CPUs is configured to support a plurality of page granularities, and wherein the method comprises: selecting a first granularity of the plurality of page granularities dynamically during run- time; wherein the write traces are installed at the first granularity, as taught by Doshi et al., in the same way to the plurality of VCPUs, as taught by Sicron et al. and Garthwaite et al.. Both inventions are in the field of managing memory pages, and combining them would have predictably resulted in “adaptive granularity write tracking”, as indicated by Doshi et al. (¶ 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199